Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 07/29/2021. 
Claims 1-16 are pending. 
Claims 1 and 5 are independent. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara et al. (US 2005/0024009) in view of Watanabe et al. (US 2018/0006593).

Re claim 1, Kinpara teaches (Figures 1) a controller for AC rotary electric machine (1) that controls an AC rotary electric machine which is provided with a stator having plural—phase windings and a rotor via an inverter, the controller for AC rotary electric machine comprising at least one processor (9a) configured to implement:
a current detector (2) that detects currents which flows into the plural—phase windings (para 7);
a current command value calculator (coordinate converter 8a) that sets current command values (para 72; d-axis current and q-axis current);
a voltage command value calculator (current controller 4) that calculates voltage command values (d-axis voltage command vd* and q-axis voltage command vq*), based on the current command values and current detection values (para 10 and 73); and
but fails to explicitly teach an inverter controller that carries out switching between a switching control that turns on and off plural switching devices provided in the inverter based on the voltage command values, and
applies voltages to the plural-phase windings, and all phase short circuit control that turns on and off the plural switching devices so that the plural-phase windings are short-circuited mutually,
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to switching current values which are
current values corresponding to currents which flow in executing the all phase short circuit control.
Watanabe teaches (Figures 7-8) an inverter controller that carries out switching between a switching control that turns on and off plural switching devices (para 29; power conversion circuit 201 operates as an inverter) provided in the inverter based on the voltage command values (Figure 8; S31 duty command is output), and
applies voltages to the plural-phase windings (Figure 8; S31), and all phase short circuit control that turns on and off the plural switching devices so that the plural-phase windings are short-circuited mutually (Fig. 8; S1-S2 and S8; para 53),
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to switching current values which are
current values corresponding to currents which flow in executing the all phase short circuit control (Figure 8; S8; para 53; “Target torque is set to be as large as torque based on motor current in 3-phase short circuiting state”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Kinpara with the control device of Watanabe
to suppress the voltage applied to the switching device to an allowable value (see Watanabe; para 13).

Re claim 2, Kinpara in view of Watanabe teaches the controller For AC rotary electric machine according to claim 1, wherein the current command value calculator sets the switching current values, based on a rotational angle speed of the rotor (see Kinpara; para 18 discloses the current command values and voltage command values are correlated to the rotational speed).

Re claim 3, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 1;
wherein the current command value calculator sets a current command value of d-axis (see Kinpara; para 72; d-axis current and q-axis current) and a current command value of g-axis as the current command values (see Kinpara; para 72; d-axis current and q-axis current),
wherein the voltage command value calculator calculates the voltage command values, based on the current command value of d-axis (see Kinpara; Id*; para 10 and 73), the current command value of q-axis (see Kinpara; Iq*; para 10 and 73), and current detection value of d-axis (see Kinpara; Id), and a current detection value of q-axis (see Kinpara; iq), and
wherein when setting the rotational angle speed in an electrical angle of the rotor to 𝝎 (see Kinpara; wr0), setting an inductance of d-axis to Ld (see Kinpara; para 8), setting an inductance of q-axis to Lq (see Kinpara; para 8), setting an interlinkage flux of a magnet of the rotor to 𝝍p (see Kinpara; par0 and pbr0), setting a resistance value of the winding to R (see Kinpara; R;  para 8), setting a switching current value of d-axis to IdPS (see Kinpara; para 72), and setting a switching current value of q-axis to IqPS (see Kinpara; para 72),
the current command value calculator calculates, as the switching current values, the switching current value of d-axis and the switching current value of g-axis, using a calculation equation of                 
                    I
                    d
                    p
                    s
                    =
                    -
                    
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            ψ
                            P
                            L
                            q
                        
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            L
                            d
                            L
                            q
                        
                    
                
                                
                    I
                    q
                    P
                    S
                    =
                    -
                    
                        
                            ω
                            ψ
                            P
                            R
                        
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            L
                            d
                            L
                            q
                        
                    
                
             (see Kinpara; para 90-92 and equations 19-22).

Re claim 4, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 1, wherein the current command value calculator sets the switching current values, based on the current detection values during execution of the all phase short circuit control (see Watanabe; Figure 8; S7-S8; para 53; “Target torque is set to be as large as torque based on motor current in 3-phase short circuiting state”).

Re claim 5, Kinpara teaches (Figures 1) a controller for AC rotary electric machine (1) that controls an AC rotary electric machine which is provided with a stator having plural—phase windings and a rotor via an inverter, the controller for AC rotary electric machine comprising at least one processor (9a) configured to implement:
a current detector (2) that detects currents which flows into the plural—phase windings (para 7);
a current command value calculator (coordinate converter 8a) that sets current command values (para 72; d-axis current and q-axis current);
a voltage command value calculator (current controller 4) that calculates voltage command values (d-axis voltage command vd* and q-axis voltage command vq*), based on the current command values and current detection values (para 10 and 73); and
but fails to explicitly teach an inverter controller that carries out switching between a switching control that turns on and off plural switching devices provided in the inverter based on the voltage command values, and
applies voltages to the plural-phase windings, and all phase short circuit control that turns on and off the plural switching devices so that the plural-phase windings are short-circuited mutually,
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to switching current values which are
current values in which a magnitude of an armature interlinkage flux interlinked to the plural-phase windings becomes the minimum.
Watanabe teaches (Figures 7-8) an inverter controller that carries out switching between a switching control that turns on and off plural switching devices (para 29; power conversion circuit 201 operates as an inverter) provided in the inverter based on the voltage command values (Figure 8; S31 duty command is output), and
applies voltages to the plural-phase windings (Figure 8; S31), and all phase short circuit control that turns on and off the plural switching devices so that the plural-phase windings are short-circuited mutually (Fig. 8; S1-S2 and S8; para 53),
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to switching current values which are
current values in which a magnitude of an armature interlinkage flux interlinked to the plural-phase windings becomes the minimum (Figure 8; S8; para 53).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Kinpara with the control device of Watanabe
to suppress the voltage applied to the switching device to an allowable value (see Watanabe; para 13).

Re claim 6, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5 wherein the current command value calculator sets a current command value of d-axis (see Kinpara; para 72; d-axis current and q-axis current) and a current command value of g-axis as the current command values (see Kinpara; para 72; d-axis current and q-axis current),
wherein the voltage command value calculator calculates the voltage command values, based on the current command value of d-axis (see Kinpara; Id*; para 10 and 73), the current command value of q-axis (see Kinpara; Iq*; para 10 and 73), and current detection value of d-axis (see Kinpara; Id), and a current detection value of q-axis (see Kinpara; iq), and
wherein when setting an inductance of d-axis to Ld (see Kinpara; para 8), setting an interlinkage flux of a magnet of the rotor to 𝝍p (see Kinpara; par0 and pbr0), setting a switching current value of d-axis to IdPS (see Kinpara; para 72), and setting a switching current value of q-axis to IqPS (see Kinpara; para 72), the current command value calculator sets, as the switching current values, the switching current value of d-axis and the switching current value of q-azis which are set by an equation of (see Kinpara; para 90-92 and equations 19-22).

Re claim 7, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5, wherein the current command value calculator calculates the current command values, based on an interlinkage flux command value (see Kinpara; par0 and pbr0) and a torque command value (see Kinpara; para 147), and
when switching from the all phase short circuit control to the switching control, by setting the interlinkage flux command value to 0 (see Watanabe; Figure 8; S8; para 53), the current command value calculator sets the current command values to the switching current values which are current values in which the magnitude of the armature interlinkage flux becomes the minimum (see Watanabe; Figure 8; S8; para 53).

Re claim 8, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5; wherein the current command value calculator calculates an interlinkage flux command value, based on a modulation rate target value (see Watanabe; Figure 8; para 53), and calculates the current command values, based on the interlinkage flux command value and a torque command value (see Watanabe; Figure 8; para 53); and
when switching from the all phase short circuit control to the switching control, by setting the modulation rate target value to 0 (see Watanabe; Figure 8; para 53), the current command value calculator sets the interlinkage flux command value to 0 (see Watanabe; Figure 8; para 53), and sets the current command values to the switching current values which are current values in which the magnitude of the armature interlinkage flux becomes the minimum (see Watanabe; Figure 8; para 53).

Re claim 9, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 1;
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to the switching current values (see Watanabe; Figure 8; para 53), and after
that, gradually changes the current command values from the switching current values to normal current command values which are normally get in the switching control (see Watanabe; Figure 8; S9; para 53).

Re claim 10, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 1;
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to the switching current values (see Watanabe; Figure 8; para 53-54), and after
awaiting time elapses, gradually changes the current command values from the switching current values to normal current command values which are normally set in the switching control (see Watanabe; Figure 8; para 53-54).

Re claim 11, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 10,
wherein the waiting time is set corresponding to a period until currents are stabilized to the switching current values after starting the switching control (see Watanabe; Figure 8; para 52-55).

Re claim 12, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 1, 
wherein the AC rotary electric machine is a driving force source of wheel of vehicle (see Watanabe; para 4).

Re claim 13, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5, 
wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to the switching current values (see Watanabe; Figure 8; para 53-54), and after
that, gradually changes the current command values from the switching current values to normal current command values which are normally set in the switching control (see Watanabe; Figure 8; para 52-55).

Re claim 14, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5, wherein when switching from the all phase short circuit control to the switching control, the current command value calculator sets the current command values to the switching current values (see Watanabe; Figure 8; para 53-54), and after awaiting time elapses, gradually changes the current command values from the switching current values to normal current command values which are normally set in the switching control (see Watanabe; Figure 8; para 52-55).

Re claim 15, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 14,
wherein the waiting time is set corresponding to a period until currents are stabilized to the switching current values after starting the switching control (see Watanabe; Figure 8; para 52-55).

Re claim 16, Kinpara in view of Watanabe teaches the controller for AC rotary electric machine according to claim 5,
wherein the AC rotary electric machine is a driving force source of wheel of vehicle (see Watanabe; para 4).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846